Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 55-58, in the reply filed on 2/1/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “one or more collagens” renders claim 56 indefinite because it is unclear if the phrase is referring back to the collagen of claim 55, or requires a second collagen. If the phrase is referring back to the collagen of claim 55, then the range of “about 0.3 wt% to about 3.0 wt%” does not further limit the claim.
The phrase “one or more monomers” renders claim 56 indefinite because it is unclear if the phrase is referring back to the monomer of claim 55, or requires a second monomer.

The phrase ”a vehicle” renders claim 56 indefinite because it is unclear if the phrase is referring back to the vehicle of claim 55, or requires a second vehicle. If the phrase is referring back to the vehicle of claim 55, then the range of “0 wt% to about 75 wt%” impermissibly broadens the claim from which it depends. Claim 55 positively requires a vehicle, while the range of 0 wt% to about 75 wt% encompasses having zero wt% of the vehicle – i.e., no vehicle being present in the composition.
Claim 56 recites the limitation "the manufacture."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 55 and 57-58 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bagley et al. (WO 2018/071639).
Claim 55: Bagley et al. discloses a method of manufacturing a three-dimensional cell-receiving scaffold (abstract). The method includes depositing a layer of a printable composition to a surface to obtain a deposited layer (¶¶ 93-95); irradiating the deposited layer (¶ 98); and repeating the depositing and irradiating until the deposited layers form the three-dimensional cell-receiving scaffold (¶¶ 93-98); 
Claim 57: Bagley et al. discloses heating the composition to between about 0 to about 30 C prior to depositing (¶ 96).
Claim 58: Bagley et al. discloses contacting the scaffold with cells (¶ 99).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Bagley et al. (WO 2018/071639), as applied to claim 55 above.
Bagley et al. discloses the composition being a printable composition for manufacturing of cell-receiving scaffolds (abstract), including between 0.3 – 3.0 % by weight of the composition (Example 1), wherein the composition has a resolution of about 100 microns when printed (¶ 111; See Ortho-McNeil Pharm, Inc. v. Caraco Pharm Labs, Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007) (construing “about 1:5” to encompass a range of ratios of at least 1:3.6 to 1:7.1)), and a strength greater than 5kPa after drying (¶¶ 68-69). Bagley et al. is silent as to the claimed ranges of monomers, photo initiator and vehicle. However, absent evidence of unexpected results obtained from utilizing the components within the claimed ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable amount of monomer, photo initiator and et al. (¶ 105).  The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754